SUPPLEMENT DATED APRIL 30, 2012 to PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE, AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On April 2, 2012, shareholders approved the merger of the following AIM Variable Insurance Funds (Invesco Variable Insurance Funds) (each an “Acquired Fund”) into the corresponding acquiring fund (each, an “Acquiring Fund”) after the close of business on April 27, 2012: Acquired Fund Acquiring Fund Invesco V.I. Capital Appreciation Fund Invesco Van Kampen V.I. Capital Growth Fund Invesco V.I. Capital Development Fund Invesco Van Kampen V.I. Mid Cap Growth Fund Invesco V.I. Capital Appreciation Fund and Invesco V.I. Capital Development Fund are no longer available for investment and all references to the funds are hereby deleted from each of the prospectuses listed above. Effective immediately, the Invesco Van Kampen V.I. Capital Growth Fund has changed its name to Invesco Van Kampen V.I. American Franchise Fund. Please retain this supplement with your prospectus for future reference. SLUS4/2012
